MEMORANDUM OPINION
NIX, Judge.
This is an Original Proceedings filed by the petitioner, Cecil Wayne Daniels, labeled “Post-Conviction Appeal”. However, petitioner does not set forth the allegations on which he bases his relief, nor does he state a cause of action.
From the answers to several of the questions in the petition, however, it would seem that the defendant did not pursue his alleged intention to appeal within the time prescribed by law. This Court has held numerous times, as in Owens v. State, Okl.Cr., 409 P.2d 378:
“When a defendant does not serve notice of his intent to appeal, does not request a casemade, or make any affirmative attempt to perfect his appeal through the trial court before the time for appeal has expired, he cannot be heard to complain that his Constitutional rights have been violated or denied; and application to Court of Criminal Appeals for Post-Conviction Appeal will be denied.”
Petitioner’s application is therefore, denied.
BUSSEY, P. J., and BRETT, J., concur.